Citation Nr: 9933834	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left knee.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for a neurological 
disorder claimed as seizures and dizzy spells.

4.  Entitlement to service connection for a gynecological 
disorder, diagnosed as leiomyomatous uterus.

5.  Entitlement to service connection for a skin disorder, 
diagnosed as acne vulgaris.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1980 
to January 1980 and from August 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision granted service 
connection for chondromalacia of the left knee an assigned a 
noncompensable rating, effective in March 1996.  That rating 
decision also denied service connection for a nervous 
condition, leiomyomatous uterus, acne vulgaris, and 
seizures/dizzy spells.  A February 1999 rating decision 
increased the evaluation for service connection 
chondromalacia to 10 percent disabling, effective March 1996, 
with which he continues to maintain disagreement.  The Board 
has recharacterized several of the issues to more accurately 
reflect the veteran's claims.

In September 1999, a hearing was held before Bettina S. 
Callaway in Atlanta, Georgia, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 1999).

The issue of entitlement to an in increased initial 
evaluation for chondromalacia of the left knee will be 
discussed below in the REMAND section of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of any current 
psychiatric disorder or neurological disorder.

2.  The veteran was initially diagnosed with leiomyomatous 
uterus almost 5 years following service; there is no 
competent medical evidence linking this diagnosis to her 
active service.

3.  The veteran has not presented plausible claims for an 
acquired psychiatric disorder, a neurological disorder 
claimed as seizures and dizzy spells, or a gynecological 
disorder diagnosed as leiomyomatous uterus.

4.  The veteran is diagnosed with acne vulgaris.

5.  The veteran was treated for a skin disorder during 
service.

6.  The veteran has testified to the continuous existence of 
observable symptoms of a skin disorder since service.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for an acquired psychiatric disorder, a 
neurological disorder claimed as seizures and dizzy spells, 
or a gynecological disorder diagnosed as leiomyomatous 
uterus, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a skin 
disorder diagnosed as acne vulgaris is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Certain diseases, such as 
psychoses and organic diseases of the nervous system may be 
presumed to have been incurred during active military service 
if manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

II.  The Claims for An Acquired Psychiatric Disorder and a 
Neurological Disorder Claimed as Seizures and Dizzy Spells.

The veteran is essentially claiming that she was treated for 
nerves, seizures and dizzy spells in service.  Service 
medical records confirm treatment for dizziness, and 
diagnoses of viral labyrinthitis and flu.  In her September 
1999 personal hearing, the veteran testified that she had 
dizzy spells in service and was treated with an infusion and 
told to drink lots of fluids.  She also stated that she was 
prescribed Dramamine which helped.  Currently, her dizziness 
was not as often as in the service, but would come off and 
on, "every now and then."  When asked to describe her 
seizures and how these were different from her dizzy spells, 
she stated that she was just repeating what she had been told 
by the doctor that the seizures had brought on the dizziness.  
With regard to her nervous condition, she indicated that this 
appeared to be related to her skin condition.  She was not 
taking any medication currently for her nerves, but had been 
advised by a civilian doctor to drink herbal tea and get 
plenty of rest.  She was also being treated for stress 
related to the recent death of her husband.

In April 1996, the veteran was provide a VA mental disorder 
and neurological disorders examination.  When questioned 
about her claim of nerves and seizures, she replied with the 
following:

Well, I put that down because nobody 
could find out what was wrong with me.  I 
would have lightheaded dizzy spells off 
and on when I would rise suddenly from a 
chair.  They studied me as an outpatient 
and never could find anything wrong.  I 
don't have anywhere near as much trouble 
as I used to . . . no seizures, 
blackouts, nothing like that.

Regarding her nerves, she stated, "Well at times, I have 
trouble and my skin just itches, and they tell me it's my 
nerves."  Examination revealed normal thought processes.  
There were no delusional or hallucinatory elements.  Her mood 
was normal and sensorium intact.  There was no Romberg.  
There was only a very slight tremor to her extended fingers.  
Her palms were firm and dry.  Her coordination tests were 
done promptly and accurately with eyes closed and with eyes 
open.  The diagnosis was history of postural vertigo with no 
other psychiatric or neurological conditions found.

The veteran's claim is not well grounded because she has not 
provided competent evidence of the existence of the claimed 
disabilities.  This is the first element of a well grounded 
claim.  Caluza at 506.  Medical proof of a current disability 
is an absolute prerequisite to presenting a well-grounded 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent "proof of a present 
disability there can be no claim").  See also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  

There is no competent medical evidence of either an acquired 
psychiatric disorder or a neurological disorder.  In this 
regard, the Board notes that the assessment of "positional 
vertigo by history" made by the examiner in the April 1996 
VA examination reflects the veteran's report of medical 
history and is not a medical opinion of a current disorder.  
The Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The only remaining evidence of an acquired psychiatric 
disorder or a neurological disorder is the veteran's own 
statements; however, the veteran, who it is noted is a dental 
hygienist, is not competent to render a medical opinion.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because she is not shown to be a physician, the 
veteran is not competent to make a determination that she has 
an acquired psychiatric disorder or a neurological disorder 
which were incurred during her active service.  See Espiritu, 
2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims for service connection for an 
acquired psychiatric disorder or a neurological disorder 
claimed as seizures and dizzy spells.  Since the veteran has 
not met her burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims are well grounded, they must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

III.  The Claim for a Gynecological Disorder Diagnosed as 
Leiomyomatous Uterus.

The veteran claims that she was treated numerous times in 
service for a gynecological problem, that she sought 
treatment at the VA shortly after her discharge, and that she 
was diagnosed with a tumor in 1996 which resulted in a 
hysterectomy.  In her September 1999 personal hearing, she 
stated that the tumor was not found until she went to the VA 
in 1996, however she was aware of the "big knot" at the 
bottom of her stomach and had told the doctor that it had 
always been there.

In March 1996, the RO requested all medical records from the 
VA Medical Center in Decatur dating from her discharge from 
service.  The veteran indicated this as the only location of 
her VA postservice treatment.  The earliest record of her 
postservice treatment is a November 1995 treatment record, 
and although it is unclear why she sought treatment, she was 
prescribed an antibiotic and scheduled for follow up care at 
the women's veteran's clinic.  Leiomyomatous uterus was 
diagnosed on pelvic ultrasound in December 1995, and she 
underwent a total abdominal hysterectomy in April 1996.  The 
report of her hospitalization noted a history of central 
pelvic mass and menorrhagia.  

The veteran has not presented a well grounded claim for 
service connection for a gynecological disorder diagnosed as 
leiomyomatous uterus.  The earliest medical evidence of 
leiomyomatous uterus is on pelvic ultrasound in December 
1995.  This is more than four years following her discharge 
from service and is too remote to be causally linked. 

Although she has stated that she was treated for symptoms of 
a gynecological disorder during service, and thereafter by 
VA, her leiomyomatous uterus was clearly not diagnosed until 
December 1995.  There is no medical evidence linking her 
diagnosis to active service.  As noted above, the veteran's 
sworn testimony and other statements are not competent 
evidence to establish the etiology of her disorder.  See 
Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The veteran fails to show the required nexus or link between 
her current diagnosis of leiomyomatous uterus and her active 
service.  This is the third element of a well grounded claim. 
See Caluza, 7 Vet. App. at 506.  There is no medical evidence 
establishing a link to the veteran's active military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for a 
gynecological disorder diagnosed as leiomyomatous uterus.  
Since the veteran has not met her burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claims are well grounded, they 
must be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

IV.  Duty to Assist Considerations.

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 11 Vet. App. 174 (1999).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make her claims for an 
acquired psychiatric disorder, a neurological disorder, and a 
gynecological disorder well grounded.  See also Epps v. 
Brown, 9 Vet. App. 341 (1996).  Specifically, the Board notes 
that there may be additional service medical records (SMR) 
which have not been associated with the claims file; however, 
even if the claimed SMR's were available, they could not show 
the missing nexus between her current gynecological disorder 
and active service to render the claim well grounded, or 
evidence of a current disability where none is shown on 
current examination.  See Wade v. West, 11 Vet. App. 302 
(1998).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

V.  The Claim for Acne Vulgaris.

The veteran claims that she was initially treated for a skin 
condition during her active service duty at Ft. Bragg, where 
she was stationed from 1986 to 1989.  She stated in her 
September 1999 personal hearing that none of the doctors she 
went to could find anything wrong, and she was told it was 
caused by nerves.  A review of the service medical records 
shows a complaint in June 1987 of urticaria for the past six 
months, which usually occurred when overheated, however it 
showed no real pattern and a July dermatology clinic record 
noted that it was of idiopathic origin. 

In her March 1996 VA compensation and pension examination, 
the veteran indicated that she had developed an itch, mainly 
on her back, but it also itched in her upper extremities.  It 
itched all the time, but more so in the summer when she 
sweated.  Examination of the skin revealed inflammatory 
papules on the face and back, consistent with acne vulgaris.  
The diagnosis was acne vulgaris on the face and back.  VA 
outpatient treatment records show treatment for "chronic 
pruritus" in February 1997.  

The veteran has met the three requirements for establishing a 
well grounded claim for service connection for a skin 
disorder.  The service medical records show that she was 
treated for complaints of a skin problem during service, and 
the postservice VA examination notes a diagnosis of acne 
vulgaris.  The veteran has testified that her skin problems 
have existed since service.  She is competent as a lay person 
to testify to the continuity of observable symptoms of a skin 
rash since service.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (medical evidence may not be necessary for conditions 
that lend themselves to lay observation).  Therefore, the 
veteran has presented a well-grounded claim for service 
connection for a skin disorder, diagnosed as acne vulgaris, 
and to this extent only the appeal is granted.


ORDER

Because they are not well grounded, the veteran's claims for 
service connection for an acquired psychiatric disorder, a 
neurological disorder claimed as dizziness and seizures, and 
a gynecological disorder diagnosed as leiomyomatous uterus 
are denied.  

The claim of entitlement to service connection for a skin 
disorder, diagnosed as acne vulgaris, is well grounded.


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for increased rating for 
chondromalacia of the left knee is shown to be well grounded, 
but the duty to assist her in its development has not yet 
been fulfilled.  See Shipwash v. Brown, 8 Vet. App. 218 
(1995) (when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open).

In the veteran's September 1999 hearing, she indicated that 
she was currently undergoing treatment for her service-
connected chondromalacia of the left knee which included 
physical therapy.  She was being treated by two private 
physicians, Dr. Young in Buckhead, and Dr. Babino in 
Marietta.  She also indicated treatment at the VA Medical 
Center.  Records of her current treatment have not been 
associated with the file.  In view of the nature of the 
veteran's claim, all records of treatment should be obtained 
and associated with the claims folder.  See Littke v. 
Derwinski, 1 Vet.App. 90 (1990);  Hyder v. Derwinski, 1 
Vet.App. 221 (1991).

With regard to the claim of entitlement to service connection 
for a skin disorder diagnosed as acne vulgaris, this is shown 
to be well grounded, and VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  While the Board 
accepts the veteran's testimony regarding the continuity of 
her symptoms to the extent that it renders the veteran's 
claim well grounded, it is unclear from the medical evidence 
whether the current diagnosis of acne vulgaris is actually 
related to the symptoms shown in service.  The Court has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  The veteran should be scheduled for the 
appropriate examination to determine the existence and 
etiology of her skin disorder.  Moreover, the veteran has 
indicated that not all of the service medical records have 
been associated with the claims file.  The RO should conduct 
the appropriate search, including contacting the National 
Personnel Records Center (NPRC) and associate with the claims 
file any records not already obtained.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
claims.  Upon receipt of a satisfactory 
response, the RO should obtain from the 
veteran a properly executed authorization 
for the release of private medical 
records, if any.  The Board is 
particularly interested in any records of 
treatment for her left knee and the 
records of Dr. Babino and Young 
referenced in the September 1999 hearing.  
The RO should then seek to obtain copies 
of all relevant VA records.

2.  The RO should make another attempt to 
locate any missing service medical 
records which have not been associated 
with the claims file.  This should 
include contacting the NPRC in St. Louis.  
If, after conducting a search, the RO is 
unable to obtain all the veteran's 
service medical records, the RO should 
clearly certify this in the present 
claims folder so that it is clear to the 
Board that the search has been conducted 
and that it was unsuccessful.

3.  The veteran should be examined by the 
appropriate VA specialist or specialists 
to determine the nature and extent of the 
veteran's skin disorder.  The report of 
examination should include a detailed 
account of all manifestations of pathology 
found to be present.  All necessary tests 
and studies should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner is specifically 
requested to review the veteran's medical 
history and give an opinion on whether it 
at least as likely as not that the 
veteran's current skin disorder is related 
to the complaints shown in service.  The 
examiner should provide a comprehensive 
report including complete rationale for 
all conclusions reached.

4.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1999) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet.App. 405, 407 (1994). 

5.  The RO should thereafter review the 
entire claims folder and readjudicate the 
issue of an increased rating for 
chondromalacia of the left knee.  In this 
regard, the RO should give full 
consideration to the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  The RO 
should also readjudicate the issue of 
entitlement to service connection for a 
skin disorder diagnosed as acne vulgaris.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claims, both the veteran and her representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
needs to take no action until so informed.  The purpose of 
this REMAND is assist the veteran and to obtain clarifying 
information.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







